June 22, 1904. The opinion of the Court was delivered by
The facts in this case are fully set out in the report of the master and the decree of his Honor, the Circuit Judge. The exceptions raise only questions of fact. After carefully considering all the testimony in the case, the report of the master and the decree of the Circuit Court, we are satisfied that the decree should be affirmed and the exceptions overruled, for the reasons stated in the decree.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed. *Page 283